Motion to stay the enforcement of an order, dated April 16, 1955, and filed April 20, 1955, granted, upon condition that the appellant shall forthwith prepare and file his record and brief on appeal in accordance with the rules of this court and be prepared to argue the appeal at this term of court and for that purpose the case is added to the foot of the calendar of this court, upon condition, however, that during the pendency of the appeal the defendant shall pay $35 per week to the plaintiff-respondent, commencing this week, and that he pay prior to the date of argument the sum of $50 to apply on counsel fees provided in the above-mentioned order. If the conditions are not complied with, the motion for a stay is denied. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.